MEMORANDUM **
Leticia Medina De Gallo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision finding her inadmissible under 8 U.S.C. § 1182(a)(6)(E)(i), and ineligible for relief from removal, as an alien involved in alien smuggling. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005). .We grant the petition for review and remand.
When considering Medina De Gallo’s appeal, the BIA did not have the benefit of our decision in Altamirano, which held that a petitioner’s presence in a vehicle crossing the United States border, despite knowledge of a smuggling scheme, does not constitute alien smuggling. Id. at 588-589. We therefore grant the petition for review and remand to permit the agency to apply Altamirano.
PETITION FOR REVIEW GRANTED; REMANDED. Each party shall bear its own costs for this petition for review.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.